Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 03/2/2018 is a 371 of PCT/US2016/050332 filed 09/05/2016
Which claims priority to PRO 62/214,465 filed 09/04/2015

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April  5, 2022 has been entered.  
Claims 1-2 and 4-17 are pending in the instant application. Claims 1-2 and 4-11 are being examined herewith.

Response to Arguments

Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 1-2 and 4-11 over Nazaruk (The role of triterpenes in the management of diabetes mellitus and its complications Phytochem Rev (2015) 14:675–690. Published online: JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416) is persuasive in part. The rejection is herewith modified.  
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 1-2 and 4-11 over Rani (Investigation On Phytochemical Constituents And Biological Potential Of Some Traditional Medicinal Plants. Thesis submitted to COCHIN UNIVERSITY OF SCIENCE AND TECHNOLOGY. JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416) rejections is not found persuasive. The rejection is herewith maintained.  Applicant argues “As state in the Action Rani fails to teach attenuating monocyte hypersensitivity in a diabetic patient. Ullevig does not remedy this deficiency because Ullevig does not describe any studies using 23 hydroxy ursolic acid.”
However, the Examiner states Rani teaches treatment of diabetes with the claimed compound. Therefore, the argument that the secondary reference describes a different compound is not persuasive. The sole purpose of Ullevig et al. was to provide the nexus between diabetes and attenuating monocyte hypersensitivity in a diabetic patient.  It is Examiners contention, that an identical compound is administered to the same patient population for treatment, then the mechanism, “attenuating monocyte hypersensitivity “ claimed would obviously occur.
The following rejections new rejections are made:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-11  are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Oh et al. (KR101062174B1), as evidenced by Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416).
The claims read on a method for attenuating monocyte hypersensitivity in a subject comprising: administering 1 to 500 mg of 23-hydroxyursolic acid or salt thereof per kilogram of body weight to the subject, wherein monocyte  hypersensitivity is attenuated. The structure of 23-hydroxyursolic acid disclosed in the specification:

    PNG
    media_image1.png
    389
    570
    media_image1.png
    Greyscale

The Oh et al. reference teaches prevention or treatment of obesity or diabetes with

    PNG
    media_image2.png
    267
    336
    media_image2.png
    Greyscale
as an active ingredient.  A second agent is 

    PNG
    media_image3.png
    262
    272
    media_image3.png
    Greyscale
 also used to treat diabetes.  The dosage ranges from 0.001 mg / kg / day to approximately 2000 mg / kg / day, and more preferred dosages are from 0.1 mg / kg / day to 100 mg / kg / day. The reference describes that obesity persists, leading to various diseases such as hypertension, diabetes, hyperlipidemia, coronary artery disease, and other diseases. The formulation can be administered to mammals such as mice, livestock, humans (reads on any age patient), etc. by various routes such as oral, rectal or intravenous, intramuscular, subcutaneous, intrauterine dural or cerebrovascular injections and even as a dietary supplement .
Ullevig is solely used to show that diabetes relates to attenuating monocyte hypersensitivity. Ullevig teaches diabetes is a metabolic disease characterized by chronic hyperglycemia and insulin resistance, which lead to macro- and microvascular complications, including atherosclerosis, peripheral vascular disease, nephropathy, retinopathy, and neuropathy . Accelerated atherosclerosis is a major complication of diabetes, with diabetics having a 2–4-fold higher rate of mortality from heart-related complications than non-diabetics , but the mechanisms that lead to accelerated atherosclerotic lesion formation in diabetics are not fully understood. Many metabolic diseases, including diabetes, have been linked to increased oxidative stress, the over-activation of the immune system and the dysregulation of monocyte and macrophage functions . For example, monocytes isolated from diabetic patients show alterations in cell metabolism, phagocytosis  and cytokine production and release , and similar changes in cytokine release and morphology have been reported in macrophages isolated from diabetic mice. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (KR101062174B1) in view of Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416).
The claims read on a method for attenuating monocyte hypersensitivity in a subject comprising: administering 1 to 500 mg of 23-hydroxyursolic acid or salt thereof per kilogram of body weight to the subject, wherein monocyte  hypersensitivity is attenuated. The structure of 23-hydroxyursolic acid disclosed in the specification:

    PNG
    media_image1.png
    389
    570
    media_image1.png
    Greyscale

The Oh et al. reference teaches prevention or treatment of obesity or diabetes with

    PNG
    media_image2.png
    267
    336
    media_image2.png
    Greyscale
as an active ingredient.  A second agent is 

    PNG
    media_image3.png
    262
    272
    media_image3.png
    Greyscale
 also used to treat diabetes.  The dosage ranges from 0.001 mg / kg / day to approximately 2000 mg / kg / day, and more preferred dosages are from 0.1 mg / kg / day to 100 mg / kg / day. The reference describes that obesity persists, leading to various diseases such as hypertension, diabetes, hyperlipidemia, coronary artery disease, and other diseases. The formulation can be administered to mammals such as mice, livestock, humans(reads on any age patient),  etc. by various routes such as oral, rectal or intravenous, intramuscular, subcutaneous, intrauterine dural or cerebrovascular injections and even as a dietary supplement .
The reference does not describe attenuating monocyte hypersensitivity.
Ullevig teaches diabetes is a metabolic disease characterized by chronic hyperglycemia and insulin resistance, which lead to macro- and microvascular complications, including atherosclerosis, peripheral vascular disease, nephropathy, retinopathy, and neuropathy . Accelerated atherosclerosis is a major complication of diabetes, with diabetics having a 2–4-fold higher rate of mortality from heart-related complications than non-diabetics , but the mechanisms that lead to accelerated atherosclerotic lesion formation in diabetics are not fully understood. Many metabolic diseases, including diabetes, have been linked to increased oxidative stress, the over-activation of the immune system and the dysregulation of monocyte and macrophage functions . For example, monocytes isolated from diabetic patients show alterations in cell metabolism, phagocytosis  and cytokine production and release , and similar changes in cytokine release and morphology have been reported in macrophages isolated from diabetic mice. In a mouse model of diabetic complications, we found that the diabetic condition not only increased the severity of atherosclerosis but atherosclerotic lesion size tightly correlated with increased chemotactic activity of blood monocytes in vivo and increased macrophage recruitment into sites of vascular and renal lesions . Accelerated monocyte transmigration and macrophage recruitment in turn was associated with increased intracellular thiol oxidative stress in these cells. Oxidatively stressed THP-1 monocytes mimicked the behavior of blood monocytes in diabetic mice and showed enhanced responsiveness to monocyte chemoattractant protein-1 (MCP-1). The extent of metabolic stress directly correlates with both the macrophage content of atherosclerotic lesions as well as the responsiveness of monocytes in vivo to MCP-1-induced chemotaxis
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to attenuating monocyte hypersensitivity in a diabetic patient with the 23-hydroxyursolic acid. The motivation comes from the teaching 23-hydroxyursolic acid (is antidiabetic agents. Further, monocytes isolated from diabetic patients show alterations in cell metabolism [8], phagocytosis [9] and cytokine production and release. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. It is further noted that in the absence of evidence to the contrary, it is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose, specifically compound 1 and 2 useful in treating diabetes. See In re Kerkhoven, 205 USPQ 1069 (CCPA).
Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rani (Investigation On Phytochemical Constituents And Biological Potential Of Some Traditional Medicinal Plants. Thesis submitted to COCHIN UNIVERSITY OF SCIENCE AND TECHNOLOGY. JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416).
Rani teaches antidiabetic phytochemicals 23-hydroxyursolic acid (p. 43)  and rosmarinic acid.  The reference teaches inhibition potential of α-glucosidase enzyme was assayed by using varying concentrations in the microgram range.
The reference fails to specify the attenuating monocyte hypersensitivity in a diabetic patient.
Ullevig teaches dietary supplementation(reads on a composition)   with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis and provide evidence that UA's anti-atherogenic activity at least to a large extent appears to involve protecting of monocytes from hyper-reactivity to MCP-1 induced by metabolic stress and accelerated cell migration. UA for our mice (reads on pets or animal) to be approximately 300 mg/kg bodyweight. This dose translates into a dose of 24 mg/kg in humans (reads on a subject younger than 18 years of age). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to attenuating monocyte hypersensitivity in a diabetic patient with the 23-hydroxyursolic acid. The motivation comes from the teaching phytochemicals 23-hydroxyursolic acid (p. 43) and rosmarinic acid are antidiabetic agents. Further, that dietary supplementation with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. It is further noted that in the absence of evidence to the contrary, it is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. See In re Kerkhoven, 205 USPQ 1069 (CCPA).
Rani  teaches “inhibition potential of α-glucosidase enzyme was assayed by using varying concentrations in the microgram range”.  The reference describes assays and therefore does not specifically disclose 1 to 500 mg/kg of body weight of the active.  However, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of other diseases. The dosage would thus have been expected to be variable and, in the absence of evidence to the contrary, the determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan.
Reference of relevance:
Jang et al. (A New Pancreatic Lipase Inhibitor Isolated from the Roots of Actinidia argute. Arch Pharm Res Vol 31, No 5, 666-670, 2008)

Conclusion
No claims allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627